 



Exhibit 10.1

AMENDED AND RESTATED HYPERCOM CORPORATION

1997 EMPLOYEE STOCK PURCHASE PLAN

(As amended, effective as of April 1, 2004)

          1. PURPOSE. The purpose of this 1997 Employee Stock Purchase Plan (the
“Plan”) is to encourage stock ownership by employees of Hypercom Corporation
(the “Company”) and its Subsidiaries and thereby provide employees with an
incentive to contribute to the profitability and success of the Company. The
Plan is intended to qualify as an “employee stock purchase plan” under Section
423 of the Code and will be maintained for the exclusive benefit of eligible
employees of the Company and its Subsidiaries.

          2. DEFINITIONS. For purposes of the Plan, in addition to the terms
defined in Section 1, terms are defined as set forth below:

     (a) “Board” means the Board of Directors of the Company.

     (b) “Cash Account” means the account maintained on behalf of the
Participant by either by the Company or the Custodian for the purpose of holding
cash contributions pending investment in Stock.

     (c) “Code” means the Internal Revenue Code of 1986, as amended.

     (d) “Custodian” means Fidelity Investments or the successor thereto as may
be appointed by the Board.

     (e) “Earnings” means a Participant’s salary or wages for services performed
for the Company and its Subsidiaries and received by a Participant for services
rendered during a specified pay period.

     (f) “Enrollment Period” means the first 15 calendar days of the last month
of each Offering Period.

     (g) “Fair Market Value” means the fair market value of the Stock determined
by such methods or procedures as may be established from time to time by the
Board in good faith, or if the Company’s Stock is publicly traded, the closing
price of the Stock on the relevant date as reported on the New York Stock
Exchange (or any national securities exchange or quotation system on which the
Stock is then listed), or if there were sales on that date the closing price on
the next preceding date for which a closing price was reported.

     (h) “Offering Period” means the period beginning January 1, 2000, and every
three months thereafter.

     (i) “Participant” means an employee of the Company or a Subsidiary who is
participating in the Plan.

 



--------------------------------------------------------------------------------



 



     (j) “Purchase Date” means the last day of each Offering Period or the next
preceding day on which a trading price for the Company’s Stock is reported if
the last day of any Offering Period is a day on which the Company’s Stock is not
traded.

     (k) “Purchase Right” means a Participant’s option to purchase shares which
is deemed to be outstanding during a Offering Period. A Purchase Right
represents an “option” as such term is used under Section 423 of the Code.

     (l) “Stock” means the common stock of the Company.

     (m) “Stock Account” means the account maintained on behalf of the
Participant by the Custodian for the purpose of holding Stock acquired upon
investment under the Plan.

     (n) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain as set forth in Code
Section 424(f).

          3. ADMINISTRATION.

     (a) Board Administration. The Plan will be administered by the Board. The
Board may delegate its administrative duties and authority (other than authority
to amend the Plan) to any Board committee or to any officers or employees or
committee thereof as the Board may designate (in which case references to the
Board will be deemed to mean the administrator to which such duties and
authority have been delegated). The Board will have full authority to adopt,
amend, suspend, waive, and rescind such rules and regulations and appoint such
agents as it may deem necessary or advisable to administer the Plan, to correct
any defect or supply any omission or reconcile any inconsistency in the Plan and
to construe and interpret the Plan and rules and regulations thereunder, to
furnish to the Custodian such information as the Custodian may require, and to
make all other decisions and determinations under the Plan (including
determinations relating to eligibility). No person acting in connection with the
administration of the Plan will, in that capacity, participate in deciding any
matter relating to his or her participation in the Plan.

     (b) The Custodian. The Custodian will act as custodian under the Plan, and
will perform such duties as are set forth in the Plan and in any agreement
between the Company and the Custodian. The Custodian will establish and
maintain, as agent for Participants, Cash and Stock Accounts and any other
subaccounts as may be necessary or desirable for administration of the Plan.

     (c) Waivers. The Board may waive or modify any requirement that a notice or
election be made or filed under the Plan a specified period in advance in an
individual case or by adopting a rule or regulation under the Plan, without
amending the Plan.

2



--------------------------------------------------------------------------------



 



     (d) Other Administrative Provisions. The Company will furnish information
from its records as directed by the Board, and such records, including a
Participant’s Earnings, will be conclusive on all persons unless determined by
the Board to be incorrect. Each Participant and other person claiming benefits
under the Plan must furnish to the Company in writing an up-to-date mailing
address and any other information as the Board or Custodian may reasonably
request. Any communication, statement, or notice mailed or delivered (by
electronic means or otherwise) to any such Participant or other person at the
last mailing or electronic address filed with the Company will be deemed
sufficiently given when mailed or delivered and will be binding upon the named
recipient. The Plan will be administered on a reasonable and nondiscriminatory
basis and uniform rules will apply to all persons similarly situated. All
Participants will have equal rights and privileges (subject to the terms of the
Plan) with respect to Purchase Right outstanding during any given Offering
Period.

     4. STOCK SUBJECT TO PLAN. Subject to adjustment as provided below, the
total number of shares of Stock reserved and available for issuance or which may
be otherwise acquired upon exercise of Purchase Rights under the Plan will be
625,000. Any shares of Stock delivered by the Company under the Plan may
consist, in whole or in part, of authorized and unissued shares or treasury
shares. The number and kind of such shares of Stock subject to the Plan will be
proportionately adjusted, as determined by the Board, in the event of any
extraordinary dividend or other distribution, recapitalization, forward or
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, or other similar corporate transaction or event
affecting the Stock.

     5. ENROLLMENT AND CONTRIBUTIONS.

     (a) Eligibility. An employee of the Company, or a Subsidiary that has
elected with the Company’s consent to participate in the Plan, may be enrolled
in the Plan for any Offering Period if such employee is employed by the Company
or a Subsidiary on or before the first day of the Enrollment Period, unless one
of the following applies to the employee:

     (i) Such person is customarily employed by the Company or a Subsidiary for
20 hours or less a week or for not more than five months in any calendar year;
or

     (ii) Such person would, immediately upon enrollment, be deemed to own, for
purposes of Section 423(b)(3) of the Code, an aggregate of five percent or more
of the total combined voting power or value of all outstanding shares of all
classes of the Company or any Subsidiary.

The Company will notify an employee of the date as of which he or she is
eligible to enroll in the Plan, and will make available to each eligible
employee the necessary enrollment forms or means with which to enroll in the
Plan. Notwithstanding the above, any individual who is employed by the Company
or a Subsidiary and who is not a U.S. citizen and does not reside in the U.S.
(“Nonresident Alien”) is not eligible to participate in the Plan if the laws of
the country in which the Nonresident Alien resides make the offer to purchase
Stock or the delivery of Stock under the

3



--------------------------------------------------------------------------------



 



Plan impractical. Additionally, the offer to purchase Stock and the delivery of
Stock under the Plan is effective for any employee of the Company or a
Subsidiary who is a Nonresident Alien only after the Company has complied with
the applicable laws of the country in which the Nonresident Alien resides.

     (b) Initial Enrollment. An employee who is eligible under Section 5(a) (or
who will become eligible on or before a given Enrollment Period) may, after
receiving current information about the Plan, initially enroll in the Plan
pursuant to such procedures as established by the Board or its designee. To be
effective for any Offering Period, an eligible employee must enroll during the
Enrollment Period immediately preceding such Offering Period.

     (c) Automatic Re-enrollment for Subsequent Offering Periods. A Participant
whose enrollment in, and payroll contributions under, the Plan continues
throughout a Offering Period will automatically be re-enrolled in the Plan for
the next Offering Period unless (i) the Participant terminates enrollment before
the next Offering Period in accordance with Section 7(a), or (ii) on the last
day of the relevant Enrollment Period he or she is ineligible to participate
under Section 5(a). The initial rate of payroll contributions for a Participant
who is automatically re-enrolled for a Offering Period will be the same as the
rate of payroll contribution in effect at the end of the preceding Offering
Period, unless the Participant properly changes such payroll contribution rate
during the Enrollment Period immediately preceding such Offering Period.

     (d) Payroll Contributions. A Participant will make contributions under the
Plan by means of payroll deductions from each payroll period which ends during
the Offering Period, at the rate elected by the Participant during the
Enrollment Period immediately preceding such Offering Period (except that such
rate may be changed during the Offering Period to the extent permitted below).
The rate of payroll contributions elected by a Participant may not be less than
two percent (2%) nor more than ten percent (10%) of the Participant’s Earnings
for each payroll period, and only whole percentages may be elected; provided,
however, that the Board may specify a lower minimum rate and higher maximum
rate, subject to Section 8(c). Notwithstanding the above, a Participant’s
payroll contributions will be adjusted downward by the Company as necessary to
ensure that the limit on the amount of Stock purchased with respect to a
Offering Period set forth in Section 6(a)(iii) is not exceeded. A Participant
may elect to increase, decrease, or discontinue payroll contributions for a
future Offering Period pursuant to such procedures as established by the Board
or its designee during the Enrollment Period immediately preceding such Offering
Period. In addition, a Participant may elect to decrease or discontinue payroll
contributions during a Offering Period pursuant to such procedures as
established by the Board or its designee, such change to be effective for the
next payroll period after the Participant’s makes his or her election.

     (e) Crediting Payroll Contributions to Cash Accounts. All payroll
contributions by a Participant under the Plan will be credited to a Cash Account
maintained either by the Company or by the Custodian on behalf of the
Participant. The Company or the Custodian will credit payroll contributions to
each Participant’s Cash Account upon receipt by the Company or the Custodian
based upon information provided

4



--------------------------------------------------------------------------------



 



by the Company identifying the amount of payroll contribution. The Company will
deposit into a separate account, or deposit with the Custodian an amount equal
to the aggregate payroll contributions for the Offering Period (not otherwise
repaid to Participant under Section 7(b)) on or before the Purchase Date for
such Offering Period.

     (f) No Interest on Cash Accounts. No interest will be credited or payable
by the Company on payroll contributions or by The Company or the Custodian on
cash balances in Participant’s Cash Accounts pending investment in Stock.

          6. PURCHASES OF STOCK.

     (a) Purchase Rights. Enrollment in the Plan for any Offering Period by a
Participant will constitute a grant by the Company of a Purchase Right to such
Participant for such Offering Period. Each Purchase Right will be subject to the
following terms:

     (i) The Purchase prices at which Stock will be purchased under a Purchase
Right will be as specified in Section 6(c).

     (ii) Except as limited in (iii) below, the number of shares of Stock that
may be purchased upon exercise of the Purchase Right for a Offering Period will
equal the number of shares (including fractional shares) that can be purchased
at the purchase price specified in Section 6(c) with the aggregate amount
credited to the Participant’s Cash Account as of the Purchase Date.

     (iii) The number of shares of Stock subject to a Participant’s Purchase
Right for any Offering Period will not exceed the number derived by dividing
$6,250 by 100% of the Fair Market Value of one share of Stock on the first day
of the Offering Period for the Offering Period.

     (iv) The Purchase Right will be automatically exercised on the Purchase
Date for the Offering Period.

     (v) Payments by a Participant for Stock purchased under a Purchase Right
will be made only through payroll deduction in accordance with Section 5(d) and
(e).

     (vi) The Purchase Right will expire on the earlier of the Purchase Date for
the Offering Period or the date on which the Participant’s enrollment in the
Plan terminates.

     (b) Purchase of Stock. At or as promptly as practicable after the Purchase
Date for a Offering Period, amounts credited to each Participant’s Cash Account
as of such Purchase Date will be applied by the Custodian to the purchase of
shares of Stock, in accordance with the terms of the Plan. Shares of Stock will
be purchased by the Custodian from the Company. Shares sold by the Company may
be authorized but unissued shares or treasury shares, as permitted under
Section 4. The Custodian will aggregate the amounts in all Cash Accounts when
purchasing Stock, and shares purchased will be allocated to each Participant’s
Stock Account in proportion to the cash

5



--------------------------------------------------------------------------------



 



amounts withdrawn from such Participant’s Cash Account. Upon completion of
purchases in respect of a Purchase Date (which will be completed in not more
than 30 days after the Purchase Date), all shares of Stock so purchased for a
Participant will be credited to the Participant’s Stock Account.

     (c) Purchase Price. The purchase price of each share of Stock purchased in
respect of a Purchase Date will equal 85% of the lesser of (i) the Fair Market
Value of a share of Stock on the first day of the Offering Period or (ii) the
Fair Market Value of a share of Stock on the Purchase Date.

     (d) Dividend Reinvestment; Other Distributions. Cash dividends on any Stock
credited to a Participant’s Stock Account will be automatically reinvested in
additional shares of Stock; such amounts will not be available in the form of
cash to Participants. All cash dividends paid on Stock credited to Participant’s
Stock Accounts will be paid over by the Company to the Custodian at the dividend
payment date. The Custodian will aggregate all purchase of Stock in connection
with dividend reinvestment for a given dividend payment date. Purchases of Stock
for purposes of dividend reinvestment will be made as promptly as practicable
(but not more than 30 days) after a dividend payment date. The Custodian will
make such purchases, as directed by the Board directly from the Company at 100%
of the Fair Market Value of a share of Stock on the dividend payment date. Any
shares of Stock distributed as a dividend or distribution in respect of shares
of Stock or in connection with a split of the Stock credited to a Participant’s
Stock Account will be credited to such Account.

     (e) Withdrawals and Transfers. Shares of Stock may be withdrawn from a
Participant’s Stock Account, in which case one or more certificates for whole
shares may be issued in the name of, and delivered to, the Participant, with
such Participant receiving cash in lieu of fractional shares based on the Fair
Market Value of a share of Stock on the date of withdrawal. Alternatively, whole
shares of Stock may be withdrawn from a Participant’s Stock Account by means of
a transfer to a broker-dealer or financial institution that maintains an account
for the Participant, together with the transfer of cash in lieu of fractional
shares based on the Fair Market Value of a share of Stock on the date of
withdrawal. Participants may not designate any other person to receive shares of
Stock withdrawn or transferred under the Plan. A Participant seeking to withdraw
or transfer shares of Stock must give instructions to the Custodian in such
manner and form as may be prescribed by the Custodian, which instructions will
be acted upon as promptly as practicable. Withdrawals and transfers will be
subject to any fees imposed in accordance with Section 8(a).

     (f) Excess Account Balances. If any amounts remain in a Cash Account
following a Purchase Date as a result of the limitation set forth in
Section 6(a)(iii), such amounts will be returned to the Participant by the
Custodian as promptly as practicable.

          7. TERMINATION AND DISTRIBUTIONS.

     (a) Termination of Enrollment. A Participant’s enrollment in the Plan will
terminate upon (i) the beginning of any payroll period or Offering Period that
begins after

6



--------------------------------------------------------------------------------



 



he or she terminates enrollment in the Plan pursuant to such procedures as
established by the Board or its designee, provided that such Participant will
continue to be deemed to be enrolled with respect to any completed Offering
Period for which purchases have not been completed, (ii) such time as the
Participant becomes ineligible to participate under Section 5(a) of the Plan, or
(iii) the termination of the Participant’s employment by the Company and its
Subsidiaries. An employee whose enrollment in the Plan terminates may again
enroll in the Plan as of any subsequent Offering Period that is at least 90 days
after such termination of enrollment if he or she satisfies the eligibility
requirements of Section 5(a) as of such Offering Period. A Participant’s
election to discontinue payroll contributions will not constitute a termination
of enrollment.

     (b) Distribution. As soon as practicable after a Participant’s enrollment
in the Plan terminates, amounts in the Participant’s Cash Account which resulted
from payroll contributions will be repaid to the Participant if a Participant
enrollment terminates five or more business days before the end of the last
payroll period in an Offering Period. If amounts credited to the Participant’s
Cash Account have not yet been deposited by the Company with the Custodian, the
Company rather than the Custodian will make the repayment to the Participant.
The Custodian will continue to maintain the Participant’s Stock Account for the
Participant until the earlier of such time as the Participant directs the sale
of all Stock in the Account, withdraws, or transfers all Stock in the Account.
If the Participant’s enrollment in the Plan ceases because of the termination of
the Participant’s employment by the Company and its Subsidiaries, the
Participant is responsible for the administrative costs associated with
maintaining their Stock Account after such termination of employment. If a
Participant’s termination of enrollment results from his or her death, all
amounts payable will be paid to his or her estate.

          8. GENERAL.

     (a) Costs. Except as otherwise provided in Section 7(b), costs and expenses
incurred in the administration of the Plan and maintenance of Accounts will be
paid by the Company, to the extent provided in this Section 8(a). Any brokerage
fees and commissions for the purchase of Stock under the Plan (including Stock
purchased upon reinvestment of dividends and distributions) will be paid by the
Company, but any brokerage fees and commissions for the sale of Stock under the
Plan by a Participant will be borne by such Participant. The rate at which such
fees and commissions will be charged to Participants will be determined by the
Custodian or any broker-dealer used by the Custodian (including an affiliate of
the Custodian), and communicated from time to time to Participants. In addition,
the Custodian may impose or pass through a reasonable fee for the withdrawal of
Stock in the form of stock certificates (as permitted under Section 6(e)), and
reasonable fees for other services unrelated to the purchase of Stock under the
Plan, to the extent approved in writing by the Company and communicated to
Participants.

     (b) Statements to Participants. The Custodian will reflect payroll
contributions, purchases, sales, and withdrawals and transfers of shares of
Stock and other Plan transactions by appropriate adjustments to the
Participant’s Accounts. The Custodian will, not less frequently than
semi-annually, provide or cause to be provided a

7



--------------------------------------------------------------------------------



 



written statement to the Participant showing the transactions in his or her
Accounts and the date thereof, the number of shares of Stock purchased or sold,
the aggregate purchase price paid or sales price received, the purchase or sales
price per share, the brokerage fees and commissions paid (if any), the total
shares held for the Participant’s Stock Account (computed to at least three
decimal places), and other information.

     (c) Compliance with Section 423. It is the intent of the Company that this
Plan comply in all respects with applicable requirements of Section 423 of the
Code and regulations thereunder. Accordingly, if any provision of this Plan does
not comply with such requirements, such provision will be construed or deemed
amended to the extent necessary to conform to such requirements.

          9. GENERAL PROVISIONS.

     (a) Compliance With Legal and Other Requirements. The Plan, the granting
and exercising of Purchase Rights hereunder, and the other obligations of the
Company and the Custodian under the Plan will be subject to all applicable
federal and state laws, rules, and regulations, and to such approvals by any
regulatory or governmental agency as may be required. Additionally, the granting
and exercising of Purchase Rights hereunder shall be subject to all applicable
laws of the country in which employees of the Company and a Subsidiary who are
nonresident aliens and who are eligible to participate in the Plan reside. The
Company may, in its discretion, postpone the issuance or delivery of Stock upon
exercise of Purchase Rights until completion of such registration or
qualification of such Stock or other required action under any federal or state
law, rule, or regulation, or the laws of any country in which employees of the
Company and a Subsidiary who are nonresident aliens and who are eligible to
participate in the Plan reside, or other required action with respect to any
automated quotation system or stock exchange upon which the Stock or other
Company securities are designated or listed, or compliance with any other
contractual obligation of the Company, as the Company may consider appropriate,
and may require any Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of Stock in compliance with applicable laws, rules, and regulations,
designation or listing requirements, or other contractual obligations.

     (b) Limits on Encumbering Rights. No right or interest of a Participant
under the Plan, including any Purchase Right, may be pledged, encumbered, or
hypothecated to or in favor of any party, subject to any lien, obligation, or
liability of such Participant, or otherwise assigned, transferred, or disposed
of except pursuant to the laws of descent or distribution, and any right of a
Participant under the Plan will be exercisable during the Participant’s lifetime
only by the Participant.

     (c) No Right to Continued Employment. Neither the Plan nor any action taken
hereunder, including the grant of a Purchase Right, will be construed as giving
any employee the right to be retained in the employ of the Company or any of its
Subsidiaries, nor will it interfere in any way with the right of the Company or
any of its Subsidiaries to terminate any employee’s employment at any time.

8



--------------------------------------------------------------------------------



 



     (d) Taxes. The Company or any Subsidiary is authorized to withhold from any
payment to be made to a Participant, including any payroll and other payments
not related to the Plan, amounts of withholding and other taxes due in
connection with any transaction under the Plan, and a Participant’s enrollment
in the Plan will be deemed to constitute his or her consent to such withholding.
In addition, Participants may be required to advise the Company of sales and
other dispositions of Stock acquired under the plan in order to permit the
Company to comply with tax laws and to claim any tax deductions to which the
Company may be entitled with respect to the Plan. (This provision and other Plan
provisions do not set forth an explanation of the tax consequences to
Participants under the Plan. A brief summary of the tax consequences will be
included in disclosure documents to be separately furnished to Participants.)

     (e) Changes to the Plan. The Board may amend, alter, suspend, discontinue,
or terminate the Plan without the consent of shareholders or Participants,
except that any such action will be subject to the approval of the Company’s
shareholders within one year after such Board action if such shareholder
approval is required by any federal or state law or regulation or the rules of
any automated quotation system or stock exchange on which the Stock may then be
quoted or listed, or if such shareholder approval is necessary in order for the
Plan to continue to meet the requirements of Section 423 of the Code, and the
Board may otherwise, in its discretion, determine to submit other such actions
to shareholders for approval; provided, however, that, without the consent of an
affected Participant, no amendment, alteration, suspension, discontinuation, or
termination of the Plan may materially and adversely affect the rights of such
Participant with respect to outstanding Purchase Rights relating to any Offering
Period that has been completed prior to such Board action. The foregoing
notwithstanding, upon termination of the Plan the Board may elect to terminate
all outstanding Purchase Rights at such time as the Board may designate; in the
event of such termination of any Purchase Right prior to its exercise, all
amounts contributed to the Plan which remain in a Participant’s Cash Account
will be returned to the Participant (without interest) as promptly as
practicable.

     (f) No Rights to Participate; No Shareholder Rights. No Participant or
employee will have any claim to participate in the Plan with respect to Offering
Periods that have not commenced, and the Company will have no obligation to
continue the Plan. No Purchase Right will confer on any Participant any of the
rights of a shareholder of the Company unless and until Stock is duly issued or
transferred and delivered to the Participant (or credited to the Participant’s
Stock Account).

     (g) Fractional Shares. Unless otherwise determined by the Board, purchases
of Stock under the Plan executed by the Custodian may result in the crediting of
fractional shares of Stock to the Participant’s Stock Account. Such fractional
shares will be computed to at least three decimal places. Fractional shares will
not, however, be issued by the Company, and certificates representing fractional
shares will not be delivered to Participants under any circumstances.

     (h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the shareholders of the Company for approval will be
construed as creating any limitations on the power of the Board to adopt such
other compensatory

9



--------------------------------------------------------------------------------



 



arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

     (i) Plan Year. The Plan will operate on a plan year that ends December 31
in each year.

     (j) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan will be determined in accordance
with the laws of the State of Arizona, without giving effect to principles of
conflicts of laws, and applicable federal law.

     (k) Effective Date. The Plan will become effective at such time as the Plan
has been approved by shareholders of the Company, at a meeting thereof, by a
vote sufficient to meet the requirements of Section 423(b)(2) of the Code.

10